J-A25038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    EUGENE JIMENEZ                             :
                                               :
                       Appellant               :       No. 121 MDA 2020

       Appeal from the Judgment of Sentence Entered December 18, 2015
                 In the Court of Common Pleas of Berks County
              Criminal Division at No(s): CP-06-CR-0005729-2013


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY KING, J.:                        FILED: JANUARY 5, 2021

        Appellant, Eugene Jimenez, appeals nunc pro tunc from the judgment

of sentence entered in the Berks County Court of Common Pleas, following his

jury trial convictions for third-degree murder, three counts of aggravated

assault, and one count of endangering the welfare of a child (“EWOC”).1 We

affirm.

        The relevant facts of this case are as follows:

           On February 3, 2009, at 3:15 p.m., Emerlie Serrano left her
           children in the custody of [Appellant], who was the father of
           her son [A.J.] (date of birth September…2008). [Appellant]
           and the children came to the home of Anibal and Lydia
           Olmeda so that the Olmedas could babysit while Emerlie,
           and [Appellant] were at work. Anibal Olmeda picked up
           [Appellant] from his job and took [Appellant] and [the]
           children home. Shortly after midnight, Anibal Olmeda came
           back to the home of [Appellant] to drop off an item
____________________________________________


1   18 Pa.C.S.A. §§ 2502(c), 2702(a)(1), and 4304(a)(1), respectively.
J-A25038-20


           (Pedialyte) that had been forgotten when he dropped
           [Appellant] and the children off earlier. When Mr. Olmeda
           arrived, [Appellant] came out to his car and asked him to
           come in and look at the infant [A.J.]. It was clear to Mr.
           Olmeda that [A.J.] was not breathing. [A.J.] was rushed out
           to the car and given to Lydia Olmeda in the front seat. The
           Olmedas, [Appellant,] and [A.J.]’s two-year-old sibling,
           rushed to St. Joseph’s Medical Center Emergency Room.
           Emerlie Serrano arrived at the hospital at 1:00 a.m. At
           approximately 4-5 a.m., [A.J.] was transported to the
           Lehigh Valley Hospital where he ultimately died at 9:23 a.m.
           An autopsy revealed a three to eight week old fracture on
           his right ankle, a two to three week old fracture on his left
           wrist, multiple rib fractures that were approximately ten to
           fourteen days old that appeared to have been caused on
           separate occasions, along with a three to five day old
           hematoma, a bleed on his brain and a second hematoma
           that was less than twelve hours old from the time of his
           death. The cause of death was determined to be coma and
           pneumonia complicating unexplained organizing and fresh
           subdural hemorrhage with other significant condition being
           a healing rib, left arm and right ankle fractures,
           unexplained.

(Trial Court Opinion, filed March 13, 2020, at 2-3) (internal footnote omitted).

        Procedurally, following a four-day trial, a jury convicted Appellant of the

above-mentioned offenses on October 30, 2015. On December 18, 2015, the

court sentenced Appellant to an aggregate term of 20½ to 67 years’

incarceration. No post-sentence motion or direct appeal was filed. On August

31, 2016, Appellant filed pro se correspondence, which the court deemed as

a first petition filed under the Post Conviction Relief Act (“PCRA”).2 The PCRA

court appointed counsel, who filed an amended petition on July 17, 2019.



____________________________________________


2   42 Pa.C.S.A. §§ 9541-9546.

                                           -2-
J-A25038-20


Following a hearing on December 2, 2019, the PCRA court reinstated

Appellant’s post-sentence motion and direct appeal rights nunc pro tunc.

Appellant timely filed a post-sentence motion on December 10, 2019, which

the court denied on December 20, 2019. On January 17, 2020, Appellant filed

a timely notice of appeal. The court ordered Appellant on January 23, 2020

to file a concise statement of errors complained of on appeal, pursuant to

Pa.R.A.P. 1925(b); Appellant complied on February 4, 2020.

      Appellant raises the following issues on appeal:

         Whether the evidence was insufficient to find [Appellant]
         guilty of Murder of the Third degree, three counts of
         Aggravated Assault, and one count of Endangering the
         Welfare of a Child?

         Whether the verdicts of guilty of Murder of the Third degree,
         three counts of Aggravated Assault, and one count of
         Endangering the Welfare of a Child were against the weight
         of the evidence?

         Did the trial court abuse its discretion in imposing sentence,
         each individually and in light of the consecutive nature of
         the sentencing scheme, as it is manifestly excessive so as
         to inflict [too] severe a punishment on [Appellant] and was
         not warranted under the circumstances of the within case or
         the factors enumerated in the Sentencing Code which did
         not militate in favor of total confinement of the length
         imposed in this case by failing to give proper consideration
         to any rehabilitative incentive on behalf of [Appellant] and
         the mitigating factors presented at sentencing and focusing
         only on the punitive needs of the Commonwealth to the
         exclusion of all others[?]

(Appellant’s Brief at 4).

      As a preliminary matter, issues not raised in a Pa.R.A.P. 1925(b)

statement will be deemed waived for appellate review. Commonwealth v.

                                     -3-
J-A25038-20


Castillo, 585 Pa. 395, 888 A.2d 775 (2005). A Rule 1925(b) statement that

is not specific enough for the trial court to identify and address the issues the

defendant      wishes   to   raise   on   appeal   may   also   result   in   waiver.

Commonwealth v. Reeves, 907 A.2d 1 (Pa.Super. 2006), appeal denied,

591 Pa. 712, 919 A.2d 956 (2007).

            When a court has to guess what issues an appellant is
            appealing, that is not enough for meaningful review. When
            an appellant fails adequately to identify in a concise manner
            the issues sought to be pursued on appeal, the trial court is
            impeded in its preparation of a legal analysis which is
            pertinent to those issues. In other words, a Concise
            Statement which is too vague to allow the court to identify
            the issues raised on appeal is the functional equivalent of no
            Concise Statement at all.
Id. at 2.

      Additionally, “when challenging the sufficiency of the evidence on

appeal, [an appellant’s Rule 1925(b)] statement must specify the element or

elements upon which the evidence was insufficient in order to preserve the

issue for appeal.” Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa.Super.

2009), appeal denied, 607 Pa. 690, 3 A.3d 670 (2010). “Such specificity is of

particular importance in cases where [an appellant] was convicted of multiple

crimes each of which contains numerous elements that the Commonwealth

must prove beyond a reasonable doubt.” Id.

      Instantly, Appellant failed to raise his weight and sufficiency of the

evidence claims with any specificity in his Rule 1925(b) statement. Appellant’s

statement merely states: (1) “The verdicts are contrary to the weight of the


                                          -4-
J-A25038-20


evidence”; and (2) “The evidence was insufficient to sustain the verdicts of

guilty.” (Appellant’s Rule 1925(b) statement at 1, unpaginated). The Rule

1925(b) statement did not identify which convictions Appellant sought to

challenge, which elements of those convictions the Commonwealth failed to

prove, or why the verdicts shocked one’s sense of justice. Thus, Appellant’s

challenges to the weight and sufficiency of the evidence are waived for

purposes of our review.     See Gibbs, supra; Reeves, supra.          See also

Commonwealth v. Seibert, 799 A.2d 54, 62 (Pa.Super. 2002) (stating

appellant’s weight of evidence claim was waived where he merely asserted in

his Rule 1925(b) statement that “[t]he verdict of the jury was against the

weight of the credible evidence as to all of the charges”).

      Regarding Appellant’s remaining claim, in his Pa.R.A.P. 2119(f)

statement, Appellant alleges the trial court’s sentence of 20½ to 67 years’

incarceration was “manifestly excessive, clearly unreasonable, and contrary

to the fundamental norms underlying the Sentencing Code.” (Appellant’s Brief

at 9). Appellant further contends the court failed to adequately consider the

protection of the public, the gravity of the offense as it relates to the impact

on the life of the victim and on the community, and the rehabilitative needs

of Appellant in determining Appellant’s sentence, as 42 Pa.C.S.A. § 9721(b)

requires. As presented, Appellant’s claim challenges the discretionary aspects

of his sentence.

      Challenges to the discretionary aspects of sentencing do not entitle an


                                     -5-
J-A25038-20


appellant to an appeal as of right. Commonwealth v. Sierra, 752 A.2d 910

(Pa.Super. 2000). Prior to reaching the merits of a discretionary sentencing

issue:

           [W]e conduct a four-part analysis to determine: (1) whether
           appellant has filed a timely notice of appeal, see Pa.R.A.P.
           902 and 903; (2) whether the issue was properly preserved
           at sentencing or in a motion to reconsider and modify
           sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s
           brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
           there is a substantial question that the sentence appealed
           from is not appropriate under the Sentencing Code, 42
           Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006) (internal citations omitted).

         Here, although Appellant preserved his sentencing challenge in a timely

post-sentence motion and notice of appeal nunc pro tunc, and in his Rule

2119(f) statement, Appellant failed to include any argument concerning his

sentencing claim in the argument section of his brief. Thus, this issue is also

waived. See Pa.R.A.P. 2119(a), (f); Commonwealth v. Hakala, 900 A.2d
404 (Pa.Super. 2006), appeal denied, 589 Pa. 737, 909 A.2d 1288 (2006)

(stating failure to develop argument on appeal results in waiver). See also

Commonwealth v. Leatherby, 116 A.3d 73 (Pa.Super. 2015) (explaining

appellant waived sentencing challenge where he failed to expand upon claim

in argument section of his appellate brief). Accordingly, Appellant’s issues are

waived and we affirm the judgment of sentence.

         Judgment of sentence affirmed.



                                       -6-
J-A25038-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/05/2021




                          -7-